DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean McDermott on 3/23/2021.

The application has been amended as follows: 
In the Claims submitted 3/10/2021:
Claim 1: In line 9 “…tool in the tubing along the borehole to image the borehole in the formation behind the casing;”
In line 14 “…logging tool in the borehole to image the borehole in the formation behind the casing;
In line 16 “…detecting a void between the casing and the borehole in the formation behind the casing based on the comparison.”
Claim 3: The method of claim 1, comprising obtaining, before the first image response, an initial image response of the portion of the borehole with the tubing and the annulus filled with the liquid by operating the logging tool in the tubing along the borehole to image the borehole in the formation behind the casing.

Claim 5: The method of claim 1, further comprising estimating a volume of the detected void between the casing and the borehole in the formation behind the casing.

Claim 8: In line 3 “…casing shoe by operating the logging tool in the tubing along the borehole to image the borehole in the formation behind the casing comprises…”

Claim 11: In line 2 “…responses by operating the logging tool in the tubing along the borehole to image the borehole in the formation behind the casing comprises operating…”

Claim 12: In line 4 “…logging tool being a first distance the neutron source; counting second bursts as a function of depth at a second detector of the pulsed neutron logging tool being a second distance from the neutron…”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808.  The examiner can normally be reached on M-F 2:00-10:00 PM EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Carroll/           Primary Examiner, Art Unit 3674